DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.

 Remarks
2. 	This office action is in response to applicants Arguments/Remarks filed on 09/12/2022. Claims 1-8 and 12-22 are pending: claims 9-11 are cancelled. 

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 09/12/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1  is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tempelman et al (U.S. Patent Pub. # US 2005/0011659 A1).
Regarding claim 1, Tempelman et al discloses a case for a portable electronic device (figure 1, a mobile device housing; paragraph 0029), the case including at least two layers (figure 1, a front housing 110, a spacer 120 and a back housing 150; paragraph 0029) , the first layer being an outer layer (see figure 1, the front housing 110) and the second layer being a layer positioned between a well of the case and the first layer (see figure 1, the second layer (i.e., the spacer 120) is positioned between a well of the case (i.e., the wall of 110) and the first layer (i.e., the front housing 110) ), the first layer and second layer being generally parallel to each other with opposing surfaces (see figure 1, the front housing 110 and the spacer 120), the second layer including a plurality of pillars (figure 1, a raised feature 124 of the spacer 120; paragraph 0031), the pillars extending from the opposing surface of the second layer toward the opposing surface of the outer layer (see figure 1, the raised feature 124; paragraph 0031, the pillars (i.e. the raised feature 124) are extending from the opposing surface of the second layer (I.e., the left and right surfaces of the spacer 120) toward the opposing surface of the outer layer (i.e., the left and right surfaces of the front housing 110) ), the pillars being capable of compression and deflection (paragraphs 0031 and 0034,  the raised feature 124 are compressible and deflect with minimal force).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim(s) 2-8 and 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tempelman et al (U.S. Patent Pub. # US 2005/0011659 A1).
Regarding claim 2, and as applied to the claim 1 above, Although Tempelman et al does not explicitly disclose wherein the pillars are of uniform cross- section, Tempelman et al discloses “….the raised features 124 can be any suitable shape such as cylindrical” (paragraph 0031). Since Tempelman et al teaches the pillars (i.e., the raised features 124) can be any suitable shape, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to form the pillars (i.e., the raised features 124)  to have  a non-uniform cross- section  by design preference in order to allow  the layer to cushion any subsequent impact to a mobile device as taught by Tempelman et (abstract).

Regarding claim 3, and as applied to the claim 1 above, in another embodiment, Tempelman et al discloses wherein at least some of the pillars extend to and touch the opposing surface of the outer layer (see figure 12A, 13B and 13C, protrusions 1214 of a spacer 1210; paragraph 0036, the pillars (i.e., the protrusions 1214)  are extend to and touch the opposing surface of the outer layer (i.e., the front housing 110)).

Regarding claim 4, and as applied to the claim 1 above, Although Tempelman et al does not explicitly disclose wherein the pillars are of non-uniform cross- section, Tempelman et al discloses  “…the raised features 124… can be any suitable shape”  (paragraph  0031). Since Tempelman et al teaches the pillars (i.e., the raised features 124) can be any suitable shape, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to form the pillars (i.e., the raised features 124) to have a non-uniform cross- section  by design preference in order to allow the layer to cushion any subsequent impact to a mobile device as taught by Tempelman et al (abstract).

Regarding claim 5, and as applied to the claim 1 above, Tempelman et al discloses wherein the pillars have a base and a top, and the pillars are wider at the base than at the top (paragraph 0031, the pillars (i.e., the raised features 124) can be conical in shape).

Regarding claim 6, and as applied to the claim 1 above, although Tempelman et al does not explicitly disclose wherein the pillars are spaced apart from one another by a distance of at least half of a pillar diameter measured at the base of the pillar, Tempelman et al discloses  “…the raised features 124 form … any suitable pattern can be used.”  (paragraph 0032). Since Tempelman et al teaches the pillars (i.e., the raised features 124) can be form … any suitable pattern, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to arrange the pillars (i.e., the raised features 124) are spaced apart from one another by a distance of at least half of a pillar diameter measured at the base of the pillar by design preference in order to allow the layer to cushion any subsequent impact to a mobile device as taught by Tempelman et al (abstract).

Regarding claim 7, and as applied to the claim 1 above, Tempelman et al discloses wherein the pillars have a base and a top (figure 1, a bottom and a top of the raised features 124; paragraph 0031 and figure 4, raised features 310; paragraph 0041). although Tempelman et al does not explicitly disclose the pillars are narrower at the base than at the top, Tempelman et al discloses  “…the raised features 124… can be any suitable shape”  (paragraph  0031). Since Tempelman et al teaches the pillars (i.e., the raised features 124) can be any suitable shape, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the pillars (i.e., the raised features 124) to have narrower at the base than at the top by design preference in order to allow the layer to cushion any subsequent impact to a mobile device as taught by Tempelman et al (abstract).

Regarding claim 8, Tempelman et al discloses a case for a portable electronic device (figure 1, a mobile device housing; paragraph 0029), the case including an impact absorbing structure  (figure 1, a spacer 120; paragraphs 0029 and 0036), the structure including a plurality of spaced apart pillars (figure 1, a raised feature 124 of the spacer 120; paragraph 0031), the pillars extending from a surface of the impact absorbing structure (figure 1, raised features 124, the pillars (i.e., the raised features 124) is extending from a surface of the impact absorbing structure(i.e., the spacer 120)some of the pillars touching an exterior shell layer of the case (see figure 12B, the protrusions 1214 of  the spacer 1120; paragraph 0036, protrusions 1214 of  the spacer 1120 are  touching an exterior shell layer of the case (i.e., the front hosing 110)). Although Tempelman et al does not explicitly disclose wherein the pillars can deflect in a lateral direction and the pillars can compress and are narrower in cross section between a pillar top and a pillar base, than the cross section of the pillar top or the pillar base, Tempelman et al discloses the raised features 124(i.e., the pillars) can be  deflect and compress (paragraphs 0034 and 0036). Tempelman et al also discloses  “…the raised features 124… can be any suitable shape”  (paragraph  0031). Since Tempelman et al teaches the pillars (i.e., the raised features 124) can be deflect, compress and have any suitable shape,  it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the pillars (i.e., the raised features 124) to have narrower in cross section between a pillar top and a pillar base, than the cross section of the pillar top or the pillar base  in order to allow the layer to cushion any subsequent impact to a mobile device as taught by Tempelman et al (abstract).

Regarding claim 12, and as applied to the claim 8 above, Although Tempelman et al does not explicitly disclose wherein the pillars are of non-uniform cross section from pillar base to pillar top, and the concentration of the pillars is not uniform across the impact absorbing layer, Tempelman et al discloses  “…the raised features 124… can be any suitable shape”  (paragraph  0031). Since Tempelman et al teaches the pillars (i.e., the raised features 124) can be any suitable shape, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to form the pillars (i.e., the raised features 124) to have a non-uniform cross section from pillar base to pillar top, and the concentration of the pillars is not uniform across the impact absorbing layer by design preference in order to allow the layer to cushion any subsequent impact to a mobile device as taught by Tempelman et al (abstract).

Regarding claim 13, and as applied to the claim 8 above, Although Tempelman et al does not explicitly disclose wherein the pillars are non-uniformly spaced apart from each other, Tempelman et al discloses  “…the raised features 124 form … any suitable pattern can be used.”  (paragraph 0032). Since Tempelman et al teaches the pillars (i.e., the raised features 124) can be form … any suitable pattern, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to arrange that the pillars (i.e., the raised features 124) are non-uniformly spaced apart from each other by design preference in order to allow the layer to cushion any subsequent impact to a mobile device as taught by Tempelman et al (abstract).

Regarding claim 14, Tempelman et al discloses a case for a portable electronic device(figure 1, a mobile device housing; paragraph 0029), the case including an impact absorbing layer positioned between an outer shell of the case and a well for receiving a portable electronic device(figure 1, a spacer 120; paragraphs 0029 and 0036, an impact absorbing layer(i.e., a spacer 120) is  positioned between an outer shell of the case(I.e.,  a front housing110) and a well for receiving a portable electronic device(i.e., a wall of  the front housing 110)), the impact absorbing layer having a surface opposing and parallel to a surface of the outer shell (see figure 1, the front housing 110 and the spacer 120), the impact absorbing layer surface including a plurality of structures that compress and deflect (figure 1, a raised feature 124 of the spacer 120; paragraph 0031), the structures extending from the surface of the impact absorbing layer (see figure 1, the raised feature 124; paragraph 0031, the structures (i.e. the raised feature 124) are extending from surface of the impact absorbing layer (I.e., the left and right surfaces of the spacer 120) ), the structures each having an axis in the direction in which they extend (see figure 4,  raised features 310 and a top portion of a spacer 300; paragraph 0041). Although  Tempelman et al does not explicitly disclose the structures each having a cross- section about the structure's axis, Tempelman et al discloses  “…the raised features 124… can be any suitable shape”  (paragraph  0031). Since Tempelman et al teaches the raised features 124 (i.e., the structures) can be any suitable shape, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the raised features 124 (i.e., the structures)  to have a cross- section about the structure's axis by design preference in order to allow the layer to cushion any subsequent impact to a mobile device as taught by Tempelman et al (abstract).

Regarding claim 15, and as applied to the claim 14 above, Although Tempelman et al does not explicitly disclose wherein the structures have the same cross-section. Tempelman et al discloses  “…the raised features 124… can be any suitable shape”  (paragraph  0031). Since Tempelman et al teaches the structures (i.e., the raised features 124) can be any suitable shape, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to form the structures (i.e., the raised features 124) to have a same cross- section  by design preference in order to allow the layer to cushion any subsequent impact to a mobile device as taught by Tempelman et al (abstract).

Regarding claim 16, and as applied to the claim 14 above,  Tempelman et al discloses wherein the structures each have a top and a base (see figure 4, 310; paragraph 0041). Although Tempelman et al does not explicitly disclose a structure having a uniform cross-section from the top to the base, Tempelman et al discloses “….the raised features 124 can be any suitable shape such as cylindrical” (paragraph 0031). Since Tempelman et al teaches the pillars (i.e., the raised features 124) can be any suitable shape, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to form the structures (i.e., the raised features 124)  to have  a uniform cross- section from the top to the base  by design preference in order to allow  the layer to cushion any subsequent impact to a mobile device as taught by Tempelman et (abstract).

Regarding claim 17, and as applied to the claim 14 above,  Tempelman et al discloses wherein the structures each have a top and a base (figure 1, a bottom and a top of the raised features 124; paragraph 0031 and figure 4, raised features 310; paragraph 0041). Although Tempelman et al does not explicitly disclose a structure having a non-uniform cross-section from the top to the base, Tempelman et al discloses “….the raised features 124 can be any suitable shape” (paragraph 0031). Since Tempelman et al teaches the pillars (i.e., the raised features 124) can be any suitable shape, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to form the structures (i.e., the raised features 124)  to have  a non-uniform cross- section from the top to the base  by design preference in order to allow  the layer to cushion any subsequent impact to a mobile device as taught by Tempelman et (abstract).

Regarding claim 18, and as applied to the claim 14 above, Tempelman et al discloses wherein the structures have a top, the top of at least one structure being in contact with the outer shell of the case (figure 12A, 13B and 13C, protrusions 1214 of a spacer; paragraph 0036, the top of the structures (i.e., the protrusions 1214)  being in contact with the outer shell of the case (i.e., the front housing 110)).

Regarding claim 19, and as applied to the claim 14 above, Tempelman et al discloses wherein the structures vary in height (figure 8, 810; paragraph 0045).

Regarding claim 20, and as applied to the claim 14 above, Tempelman et al discloses wherein the structures have a top (figure 8, a top portion 310; paragraph 0041). Although Tempelman et al does not explicitly disclose the top deflecting a lateral distance of at least 5% of the thickness of the impact absorbing layer, Tempelman et al discloses “…the maximum amount of compression, c, is in the range 3% to 10%” (paragraph 0037). Since Tempelman et al teaches the maximum amount of compression, c, is in the range 3% to 10%, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement that the top deflecting a lateral distance of at least 5% of the thickness of the impact absorbing layer by design preference.

Regarding claim 21, and as applied to the claim 14 above, Tempelman et al discloses wherein the axis of at least two of the structures are not parallel to each other (figure 7,  raised features 710; paragraph 0044).

Regarding claim 22, and as applied to the claim 14 above, Although Tempelman et al does not explicitly disclose wherein the pillars deflect in all directions about the axis to dissipate impact to the outer shell, Tempelman et al discloses  “…the raised features 124 form … any suitable pattern can be used.”  (paragraph 0032). The raised features 124(i.e., the  pillars) of Tempelman et al arrange in all direction (see figure 1, the raised features 124  on a left, right, top and bottom the spacer 120) .Since Tempelman et al teaches the pillars (i.e., the raised features 124) can be form … any suitable pattern and the pillars (i.e., the raised features 124) are arranged on all sides, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the arrangement of the pillars to deflect in all directions about the axis to dissipate impact to the outer shell in order to allow the layer to cushion any subsequent impact to a mobile device as taught by Tempelman et al (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649